Citation Nr: 0117274	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 20 percent disability 
evaluation for service-connected residuals of fractured left 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 RO decision which granted 
an increased disability evaluation, from 10 percent to 20 
percent, effective October 5, 1998, for the veteran's 
service-connected residuals of fractured left wrist.  The 
decision also granted a temporary total convalescent rating 
from November 20, 1998 to March 31, 1999, due to left wrist 
surgery; and a 20 percent rating was assigned for the left 
wrist condition effective from April 1, 1999.  In February 
2001, a hearing before the Board was conducted.


FINDINGS OF FACT

The veteran's service-connected residuals of fractured left 
(minor) wrist, status post fusion, are currently manifested 
by: left wrist ankylosed at 6 degrees of extension, without 
ulnar or radial motion; ability to make a fist and extend 
fingers fully; weakened grip strength; and some decreased 
sensation.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
residuals of fractured left wrist have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5214 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1973 
to December 1980.  The service medical records show the 
veteran is right-handed.  In November 1975, the veteran 
sought treatment for ongoing left wrist symptoms allegedly 
incurred after having fallen off a tank in September 1975.  
Physical examination showed a fractured left wrist navicular 
bone.  The fracture was initially treated conservatively, but 
because of nonunion of the bone he underwent surgery in May 
1976, consisting of open reduction and internal fixation with 
a compression screw.  In November 1978, the screw from the 
left wrist was removed.  The service medical records note 
episodic treatment and limited duty profiles because of the 
left wrist condition. A document shows that a service 
separation examination was not felt to be necessary and was 
not performed. The veteran was discharged from service in 
December 1980.

The veteran received periodic examination and treatment for 
the left wrist condition after service.  A July 1981 RO 
decision granted service connection and a noncompensable (0 
percent) rating for residuals of fracture of the left wrist.  
A March 1998 Board decision increased the left wrist 
disability rating to 10 percent.

A VA outpatient treatment report, dated in October 1998, 
notes the veteran's complaints of increasing left wrist pain.  
The report noted that the veteran no longer received long-
lasting results from injections and was interested in 
surgical options.  Physical examination revealed a well-
healed incision over the prior site of open reduction 
internal fixation.  The left wrist exhibited a reduced range 
of motion and was tender to palpation over the snuffbox and 
with percussion.  The report concluded with a diagnosis of 
degenerative joint disease of the left wrist, and recommended 
surgery for left wrist fusion.

At a VA medical center in November 1998, the veteran 
underwent an arthrodesis (surgical fusion) of the left wrist 
using a screw compression plate and radial autograft.  The 
preoperative diagnosis was degenerative osteoarthritis of the 
left wrist secondary to a scaphoid nonunion.  The operative 
report noted that the positioning of the compression plate 
afforded approximately 10 to 15 degrees of extension of the 
left wrist.  Follow-up VA outpatient treatment reports in 
November 1998 note the veteran's complaints of left arm 
swelling.  In December 1998, he complained of slight decrease 
in sensation of the dorso-radial aspect of the hand, but he 
was doing well.

A January 1999 VA outpatient treatment report notes that the 
veteran was eight weeks status post left wrist fusion.  He 
had some spasms with extreme flexion of digits, but was 
otherwise normal.  A February 1999 treatment report notes 
that the veteran still has some pain at the original fracture 
site, otherwise he was doing well.  Physical examination 
revealed a well-healed dorsal scar with no symptoms of 
infection.  The report also noted that there was no motion at 
the wrist and grip strength was 3/5.  X-ray examination 
revealed fusion of the radioscaphoid.  The report concluded 
with a diagnosis of status post left wrist fusion.  It also 
noted that the veteran may begin light work with the left 
hand.

A February 1999 treatment summary report, from a VA 
orthopedist, notes that the veteran underwent fusion of his 
left wrist in November 1998, and that he was doing well 
postoperatively.  The statement indicates that he currently 
was wearing a splint for support, the bones in the left hand 
would not be fully fused for three to four months, and once 
his wrist had fused he could use his left hand for most 
functions.

In March 1999, the veteran filed his present claim seeking an 
increased disability rating for a service-connected left 
wrist disorder.  

A treatment report, dated in March 1999, notes the veteran's 
complaints of reduced grip strength and loss of sensation in 
his left hand.  

In a March 1999 decision, the RO increased the left wrist 
disability rating to 20 percent effective in October 1998; a 
temporary total convalescent rating based on left wrist 
surgery was assigned from November 1998 through March 1999; 
and a 20 percent rating was assigned for the left wrist 
condition from April 1999.

In April 1999, a VA examination was conducted by QTC Medical 
Services.  The examination report notes the veteran's history 
of a fractured left wrist and recent fusion.  Physical 
examination revealed range of motion in the left wrist was 
abnormal and hardly movable secondary to the fusion being 
present.  X-ray examination of the left wrist revealed post 
fusion of the left wrist with a metallic plate in place.  The 
report concluded with a diagnosis of residuals of fracture of 
left wrist, status post fusion.

A VA outpatient treatment report, dated in May 1999, notes 
that the veteran was doing well with the left wrist 
condition.  There was some weakness with grasp as expected, 
the wound was well healed, there was no motion at the wrist, 
and there was only minimal pain on stress testing.  X-ray 
examination of the left wrist showed early union.  A 
treatment report, dated in May 1999, notes that the veteran 
denied problems at this time other than reduced grip 
strength.

In February 2001, a hearing was conducted before the Board.  
At the hearing, the veteran testified that his service-
connected residuals of fractured left wrist were manifested 
by a lack of motion, reduced grip strength, loss of feeling, 
and constant pain and discomfort.  The veteran reported that 
he is able to handle pens with his left hand, but nothing 
larger.  The veteran's spouse testified that the veteran has 
constant pain in his left wrist and that he has no use of his 
left hand.  At the hearing, the veteran requested additional 
time to submit further evidence in support of his claim.  

Following the hearing, the veteran submitted additional 
medical evidence along with a signed waiver of consideration 
by the RO.  A February 2001 medical statement on a VA 
prescription form, reportedly from the veteran's primary care 
physician, notes that the left wrist had loss of motion, 
there was left forearm swelling post surgery, and there was 
left wrist numbness.  A VA outpatient treatment report dated 
in March 2001, from rehabilitation service, notes the 
veteran's complaints of weakened grip strength and sensory 
deficits near his surgical incision.  Physical examination of 
the left wrist revealed it to be fused at 6 degrees of 
extension.  No ulnar or radial motion of the wrist was 
present.  The report notes that the veteran was able to make 
a fist and extend fingers fully.  Dynamometer testing 
revealed 28 pounds of grip strength on the left and 98 pounds 
of grip strength on the right.  The report also noted left 
intrinsics of 5-/5 and right intrinsics of 5/5.  Some 
decreased sensation was noted.  The report concluded with a 
diagnosis, in part, of status post left wrist fusion with 
weakness of grip, intrinsics, and decreased cold and light 
touch sensation in the palm and dorsum of the hand.

II.  Analysis

The veteran claims an increase in a 20 percent disability 
rating for service-connected residuals of fractured left 
wrist.  The file shows that all evidence relevant to his 
claim has been properly developed, and no further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. No. 106-475, 114 
Stat. 2096 (2000).  In this regard, the RO has notified the 
veteran of the evidence needed to substantiate his claim, 
identified medical records have been obtained, and a VA 
examination has been provided. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's left wrist disability affects his minor upper 
extremity.

Normal wrist dorsiflexion (extension) is to 70 degrees, and 
normal wrist palmar flexion is to 80 degrees. 38 C.F.R. § 
4.71, Plate I.

Arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

The RO has assigned a 20 percent disability rating for the 
veteran's service-connected residuals of fractured left 
(minor) wrist, status post fusion, pursuant to Diagnostic 
Code 5214.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 
20 percent evaluation may be assigned for favorable ankylosis 
of the minor wrist in 20 degrees to 30 degrees dorsiflexion.  
A 30 percent evaluation may be assigned for ankylosis of the 
minor wrist in any other position, except favorable.  A 40 
percent evaluation requires unfavorable ankylosis of the 
minor wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  A note to Diagnostic Code 5214 states that 
extremely unfavorable ankylosis will be rated as loss of use 
of hand under Diagnostic Code 5125

After a thorough review of the evidence of record, including 
medical records before and since the November 1998 surgical 
fusion of the left wrist, the Board concludes that the 
veteran's service-connected residuals of fractured left 
(minor) wrist are most appropriately rated as 30 percent 
disabling pursuant to Diagnostic Code 5214.  The veteran's 
most recent treatment report, dated in March 2001, notes that 
his left wrist was fused at 6 degrees of extension, without 
ulnar or radial motion.  The report concluded with a 
diagnosis, in pertinent part, of status post left wrist 
fusion with weakness of grip, intrinsics, and decreased cold 
and light touch sensation in the palm and dorsum of the hand.  

The position of the ankylosed left (minor) wrist is worse 
than favorable ankylosis in 20 degrees to 30 degrees 
dorsiflexion, as required for a 20 percent rating under Code 
5214.  The ankylosed left (minor) wrist is not in an 
unfavorable position as required for a 40 percent rating 
under Code 5214.  Despite some functional limitations from 
the left wrist disability, there is no medical evidence to 
suggest that the veteran has no effective hand function 
remaining other than that which would be equally well served 
by an amputation stump with use of a suitable prosthetic 
appliance; clearly the veteran is far better off with his 
current left wrist ankylosis than he would be with an 
amputation and prosthesis; and there is no "loss of use" of 
the left hand which would warrant a higher rating on that 
basis.  See 38 C.F.R. §§ 3.350, 4.63, 4.71a, Code 5125 and 
note (f).  The described position of the ankylosed left 
(minor) wrist may be characterized as "any other position 
except favorable" under Code 5214, and such supports a 30 
percent rating under such code.  In reaching this decision, 
the Board has taken into account the functional impairment 
due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Furthermore, a separate rating under Diagnostic Codes 5216 
through 5223, relating to ankylosis of multiple fingers is 
also not warranted.  The March 2001 treatment report notes 
that the veteran was able to make a fist and extend fingers 
fully.  Also for consideration are the rating criteria 
pertaining to scars.  Under the provisions of Diagnostic Code 
7803, superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  The recent medical evidence reveals 
that surgical scars are well healed and non-tender, and there 
is no evidence of scar ulceration.  Thus, no additional 
evaluation is warranted under the codes governing the rating 
of scars.

In sum, an increased rating to 30 percent, but no higher, is 
warranted for the left wrist disability.  The benefit-of-the-
doubt rule has been considered in reaching this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased disability rating of 30 percent for residuals of 
fractured left wrist is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

